Citation Nr: 1627739	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  14-00 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for diabetes. 

2.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar and thoracic spine and pars interarticularis defect (back disability).

3.  Entitlement to an increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by: California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had honorable active duty service in the U.S. Air Force (USAF) from August 2004 to August 2007, followed by service in the USAF Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In a December 2008 rating decision, of which the Veteran was notified in January 2009, the RO denied service connection for diabetes.  In an August 2009 rating decision, the RO stated that this claim was reopened due to receipt of new and material evidence in the form of a March 2009 medical letter, but denied the claim.  The Veteran then submitted a notice of disagreement to initiate the current appeal.  Nevertheless, because the pertinent medical evidence was received within one year after the 2009 notice of the initial rating decision, it is considered as related to the initial claim.  Therefore, the prior rating decision was not final and the claim for diabetes remained pending since September 2008.  38 C.F.R. § 3.156(a), (b) (2015).

In a May 2008 rating decision and notice, the RO granted service connection for the Veteran's back disability, assigning a 10 percent rating, effective as of October 1, 2007, based on the Veteran's October 2007 claim.  In March 2009, the Veteran submitted a statement that he wanted to "reopen" his service-connected back disability for a rating higher than 10 percent.  The RO then issued a rating decision in August 2009 that denied a higher rating for the back disability; the Veteran subsequently submitted a notice of disagreement to initiate an appeal.  Nevertheless, the Veteran's March 2009 "claim" was within one year after the initial rating decision and essentially indicated disagreement with the initial 10 percent rating.  Further, there is pertinent VA medical evidence within this one year period, including March 2009 records of treatment for low back complaints with recent exacerbation and an MRI.  This information was new and material as to the severity of the Veteran's back disability.  Thus, the May 2008 rating decision did not become final, and the Veteran's appeal proceeds from the assignment of an initial rating for this disability, effective since October 1, 2007.  Id.

In contrast, the RO granted service connection for PTSD and assigned an initial 30 percent rating, effective since October 1, 2007, in a September 2008 rating decision and notice letter.  In October 2009, the Veteran submitted a claim for a higher rating for his PTSD; the RO denied this claim in a June 2010 rating decision and notice letter.  As this claim was more than one year after notice of the initial decision, it was a claim for increased rating; and there were no pertinent records of mental health symptoms within the one year after the September 2008 rating decision.  

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing via videoconference in May 2016; he also submitted copies of evidence with waiver of review by the Agency of Original Jurisdiction (AOJ) at that time.  The Board's decision herein is a full grant of the benefit sought for diabetes.  

The Veteran raised the issue of entitlement to service connection for high cholesterol during the May 2016 hearing, stating that he believes this condition was related to his service-connected cardiac disability.  The Veteran previously referenced high cholesterol and cardiac disability in a December 2011 statement; the Agency of Original Jurisdiction (AOJ) adjudicated the issue of service connection for cardiac disability, but did not address high cholesterol.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of a higher rating for back disability and for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

The Veteran had a diagnosis of diabetes mellitus with manifestations to a compensable (10 percent) degree of being manageable by restricted diet only, within one year following his discharge from active duty service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have all been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent statues and regulations provide that service connection will be granted for a disability where consideration of all of the pertinent lay and medical evidence establishes a currently diagnosed disability, and that the current disability was incurred or aggravated as a result of disease or injury during active military service.  

If a listed chronic disease, including diabetes mellitus, is diagnosed and manifests to a compensable degree (10 percent or higher) within one year after discharge from active duty service, service connection will be granted on a presumptive basis for the same current disability even if that disability was not diagnosed during service.

Diabetes mellitus warrants a minimum 10 percent rating if it is "manageable by restricted diet only."  Higher ratings are available for additional required treatment, restrictions, and manifestations.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

In this case, the Veteran filed his claim for VA compensation benefits in September 2008, a few days before one year after his active duty discharge in September 2007.  His VA treatment records clearly show that, as of at least June 4, 2008, he was clinically diagnosed with Type II diabetes mellitus and was instructed as to restricted diet.  Thus, he had a diagnosis that was manageable by restricted diet only.  The Veteran has given consistent written and oral testimony to this effect, stating that he was later prescribed Metformin and other medications; and his VA primary care provider also provided letters confirming a diagnosis of diabetes mellitus within the one year following his discharge from active duty in September 2007.  Therefore, the criteria for presumptive service connection have been met.


ORDER

Service connection for Type II diabetes mellitus is granted.


REMAND

The Veteran testified during the May 2016 hearing that his symptoms of back disability and PTSD had worsened since his last VA examinations for these disabilities in 2009 and 2010, respectively, including that he had reduced the amount of hours he worked as a result of these disabilities.  

In his August 2010 notice of disagreement and his February substantive appeal (VA Form 9) for PTSD, the Veteran referenced ongoing treatment at VA mental health clinics.  The Veteran also stated in his December 2013 VA Form 9 for the back that he had a hard time bending and flexing on a regular basis, and that he had more range of motion than normal in his 2010 VA examination exam because he was well-rested on that day.  He reported receiving chiropractic treatment at that time, and he testified in May 2016 that he had submitted those records for his claim.  

The claims file includes VA treatment records dated through November 2013, and the Veteran denied any recent treatment for his back or PTSD during the May 2016 hearing.  However, it is unclear if there was any treatment between those dates.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any outstanding VA or other treatment for his PTSD and back disability, to include any chiropractic treatment.  He should complete a release form for the AOJ to obtain any non-VA records, or submit those records himself.  The AOJ should then request copies of any sufficiently identified records, to include any VA medical or mental health treatment records since November 2013.  If any records cannot be obtained, the Veteran should be notified and allowed an opportunity to provide the missing records himself.

2.  Thereafter, schedule the Veteran for new VA examinations to determine the current severity of his PTSD and back disability, to include a description of functional impairment due to each disability.  

3.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the matter to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  All claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


